Citation Nr: 1718383	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  16-11 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent disabling for a service-connected right shoulder disability.  

2.  Entitlement to an evaluation in excess of 10 percent disabling for a service-connected left hip disability. 

3.  Entitlement to a compensable evaluation for a service-connected left index finger disability.  

4.  Entitlement to an initial evaluation in excess of 10 percent disabling prior to September 10, 2014, and in excess of 70 percent thereafter for service-connected posttraumatic stress disorder (PTSD). 

5.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to September 10, 2014.  

REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to April 1966.  The Veteran died in August 2015; the appellant is his surviving spouse.  

In December 2015, the appellant requested to be substituted as the claimant.  The RO continued the claims with the appellant and thus, the Board will address the merits of the claims with the appellant as the substituted party.

This matter is before the Board of Veterans' Appeals (Board) on appeal from 
February 2014, June 2015, and February 2016 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2016 rating decision, the RO increased the Veteran's disability rating for service-connected PTSD from 10 percent disabling to 70 percent disabling and granted TDIU effective September 10, 2014, the date of a private evaluation.  As increased awards during the pendency of an appeal do not represent total grants of benefits, the Veteran's claim for a higher disability rating remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In a July 2016 notice of disagreement, the appellant requested an earlier effective date for the grant of a 70 percent rating for the Veteran's service-connected PTSD and for the grant of TDIU.  However, because the Veteran's appeal originated from the February 2014 rating decision that granted service connection, he was appealing the original assignment of a disability evaluation and TDIU following an award of service connection.  Thus, the claim involves the propriety of the initial disability rating assigned during the entire appeal period.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's right shoulder disability was manifested by, at worst, pain and range of motion limited to midway between his side and shoulder level.  

2.  The Veteran's left hip disability was manifested by pain and limitation of abduction to 30 degrees.  

3.  The Veteran's left finger disability was manifested by a missing fingertip.  

4.  The Veteran's PTSD prior to September 10, 2014 was manifested by occupational and social impairment with reduced reliability and productivity.  

5.  The Veteran's PTSD after September 10, 2014 was manifested by occupational and social impairment with deficiencies in most areas.  

6.  The Veteran's service-connected PTSD has been shown to be of such severity so as to preclude substantially gainful employment since March 2004. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (Codes) 5201, 5203 (2016).

2.  The criteria for disability rating in excess of 10 percent for the service-connected left hip disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5253 (2016).

3.  The criteria for compensable rating for the service-connected left index finger disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.21, 4.71a, Code 5153 (2016).

4.  The criteria for an initial 50 percent rating and no higher for service-connected PTSD for the period prior to September 10, 2014, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

5.  The criteria for a disability rating in excess of 70 percent for PTSD for the period following September 10, 2014 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Code 9411 (2016).

6.  The criteria for assignment of TDIU have been met from August 26, 2005.  38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria for Musculoskeletal Increased Rating Claims Generally

Disability ratings are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate Codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45. 

II.  Right Shoulder Disability 

a.  Legal Criteria 

For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  38 C.F.R. § 4.69. As noted below, the Veteran is right-hand dominant; thus, his service-connected right shoulder disability involved his major extremity. 

Code 5201 provides the rating for limitation of motion for the shoulder.  For the minor extremity, Code 5201 provides that limitation of the arm midway between side and shoulder level warrants a 30 percent rating.  A 40 percent rating is warranted for limitation of arm motion at 25 degrees from side.  38 C.F.R. § 4.71a.

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I.  Normal forward elevation, or flexion, is from 0 to 180 degrees.  Normal shoulder abduction is also from 0 to 180 degrees.  Normal external rotation and internal rotation are from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

b.  Analysis 

In October 2004, the RO assigned a 30 percent rating for the Veteran's right shoulder disability, under 38 C.F.R. § 4.71, Diagnostic Code 5203-5201, effective October 20, 2003.  The Veteran filed a September 2014 claim seeking an increased evaluation for his service-connected right shoulder disability.  

The Veteran's VA treatment records for the period on appeal continuously note the Veteran has chronic right shoulder pain.  See, July 2014 VA treatment record.  

Additionally, the Veteran was provided with a March 2015 VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted the Veteran had been previously diagnosed with right shoulder chronic dislocation with acromioclavicular joint separation and traumatic arthritis.  The Veteran reported pain which occurred constantly and caused him to be unable to move his arm above his shoulder.  The Veteran reported reaching, working above his head, and lifting, made his pain worse.  The Veteran reported flare-ups which lasted for one to two days and caused pain at a level of nine out of ten.  The Veteran reported at the time of the examination he was experiencing a flare-up that had been occurring for the past week.  The Veteran indicated he had difficulty carrying things and could no longer play sports or hunt due to his right shoulder disability.  The examiner noted the Veteran experienced functional loss in that he was unable to reach above his head.  

Range of motion testing was performed and found the Veteran's flexion was to 95 degrees, abduction to 80 degrees, external rotation to 60 degrees, and internal rotation to 45 degrees.  The Veteran exhibited pain in flexion, abduction, and rotation.  The examiner performed the repetitive use test and noted that it did not result in additional loss of range of motion.  The examiner found the Veteran's abnormal range of motion contributed to functional loss in that he was unable to reach above his head or work above his head.  The Veteran was noted to have normal muscle strength and no muscle atrophy.  The examiner found the Veteran had infrequent episodes of subluxation and guarding of movement at shoulder level.  The examiner noted the examination was not being conducted immediately after repetitive use over time but was being conducted during a flare-up, however, she could not say without speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over time.  

The Board finds the Veteran is not entitled to a rating in excess of 30 percent under any of the diagnostic codes which address right shoulder disabilities.  Codes 5003 and 5203 allow for a maximum rating of 20 percent, thus the Veteran cannot be granted an increased schedular rating under these codes.  Codes 5200 and 5202 are inapplicable because the Veteran does not exhibit ankylosis or impairment of the humerus.   

As noted above, Code 5201 awards a 30 percent rating is awarded for the dominant arm if the arm limitation of motion is between the side and shoulder level.  A 40 percent evaluation is awarded for motion limited to 25 degrees from the side.  

The Board finds that an increased rating for the Veteran's right shoulder disability is not warranted.  The March 2015 VA examination noted the Veteran experienced pain at above shoulder height such as with reaching overhead but did not note motion limited to 25 degrees from the side.  The Board notes the March 2015 VA examiner concluded she could not state without speculation whether a flare-up or repetitive use caused pain, weakness, fatigability, or incoordination which significantly limited functional ability.  However, as the examiner noted the March 2015 VA examination was performed while the Veteran was having a flare-up and following repetitive use testing, therefore, the Board finds the range of motion findings from the March 2015 VA examination would be consistent with the Veteran's range of motion during a flare-up.  Therefore, the Board finds the March 2015 VA examination represents the Veteran's range of motion when he is experiencing the most pain.  Thus, As the Veteran has not demonstrated limitation of motion to 25 degrees from the side, even considering pain, a higher rating under Diagnostic Code 5201 is not warranted.  

The Board acknowledges that the March 2015 VA examination did not include the range of motion testing required by Correia v. McDonald, 28 Vet. App. 158 (2016).  However, unfortunately the Veteran has passed away and therefore a remand for a new VA examination which includes the testing is not possible.  

Therefore, the evidence of record demonstrates the Veteran's right shoulder disability more closely approximates a 30 percent evaluation and increased rating is not warranted.  

III.  Left Hip Disability 

a.  Legal Criteria 

The hip can be rated under Diagnostic Codes 5250 through 5255.  Diagnostic Code 5251 provides a maximum 10 percent rating for limitation of thigh extension to 5 degrees.  Diagnostic Code 5252 provides for 20, 30 and 40 percent evaluations where flexion of the thigh is limited to 30 degrees, 20 degrees and 10 degrees, respectively.  Diagnostic Code 5253 provides for a 10 percent evaluation for limitation of rotation of the thigh of (cannot toe-out more than) 15 degrees, or limitation of adduction (cannot cross legs); a 20 percent evaluation is warranted for limitation of adduction of the thigh where motion is lost beyond 10 degrees.

b.  Analysis 

The Veteran's VA treatment records for the period on appeal note consistent reported chronic left hip pain.  Additionally, the Veteran was provided with a March 2015 VA examination.  The examiner noted the Veteran had been previously diagnosed with degenerative arthritis of the left hip and deformity of the left superior acetabulum.  The Veteran reported pain which caused limping on and off and that bad weather and walking farther than one half mile exacerbated the pain.  The Veteran reported flare-ups that cause pain at an eight on a scale of one to ten and noted that he could not move because it was so painful.  The Veteran reported these flare-ups occur every two to three months, and if he sits down or stretches they go away in about an hour.  The Veteran reported functional loss in that he avoided squatting.  Range of motion testing was performed and found the Veteran's flexion was 90 degrees, extension 30, abduction to 30, and adduction to 25.  His external rotation was 60 degrees and internal rotation was 40 degrees.  The examiner performed repetitive use test but that it did not cause an additional loss in range of motion.  The examiner found the Veteran's adduction was not so limited that he could not cross his legs.  The examiner found pain on all planes and that pain, not loss of range of motion, caused functional loss.  The examiner noted the Veteran had tenderness in his hip.  The examiner found the Veteran had normal muscle strength and no muscle atrophy.  The examiner concluded that the Veteran did not present with arthritis but more likely had a deformity of the left superior acetabulum. 

In considering the applicability of diagnostic codes, the Board finds that Diagnostic Codes 5250 (ankylosis of the hip), 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable as there was no evidence of ankylosis, flail joint, or impairment of the femur.  Accordingly, these diagnostic codes may not serve as the basis for an increased rating in this case.

The Board finds the Veteran is not entitled to a rating in excess of 10 percent for the period on appeal.  The Veteran is not entitled to a rating in excess of 10 percent under Diagnostic Code 5253 because there is no evidence of limitation of abduction; motion was not lost beyond 10 degrees at any time during the appeal.  See March 2015 VA examination.  The Veteran is not entitled to a separate rating for limitation of left hip extension because at no time during the appeal was evidence of extension limited to 5 degrees.  See March 2015 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  The Veteran is not entitled to a separate rating for limitation of left hip flexion as there is no evidence of flexion limited to 45 degrees.  See March 2015 VA examination.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

The Board has considered additional limitation the Veteran may experience due to pain, weakness, lack of endurance, fatigability, and incoordination on repetition.  38 C.F.R. § 4.40, 4.45.  The Veteran described his flare-ups as pain at a level eight that lasts for about an hour and occurs every two to three months.  However, there was no additional loss of motion on repetitive testing.  As noted, even with pain and after repetitive motion testing, the Veteran still consistently demonstrated range of motion well in excess of what would be required for a rating in excess of 10 percent under the schedular rating criteria.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning an increased evaluation for functional impairment of the left hip.  DeLuca, 8 Vet. App. at 202; Mitchell, 25 Vet. App. at 43.

The Board acknowledges that the March 2015 VA examination did not include the range of motion testing required by Correia, 28 Vet. App. 158.  However, unfortunately the Veteran has passed away and therefore a remand for a new VA examination which includes the testing is not possible.  

In sum, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left hip disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  

IV.  Left Index Finger Disability 

a.  Legal Criteria 

The Veteran's left index finger disability is currently rated as non-compensable under Code 5199-5153.  

Diagnostic Code 5153 (index finger, amputation of) provides that when there has been metacarpal resection of the index finger, with more than half the bone lost, a 30 percent rating is assigned for the dominant or major hand.  As the Veteran is right-handed, the service-connected finger disability involves the dominant hand.  A 20 percent rating is assigned when there is no metacarpal resection, and the amputation was at the proximal interphalangeal joint or proximal thereto.  A 10 percent rating is assigned for amputation through the long phalanx or at the distal joint.  38 C.F.R. § 4.71a, Code 5153.

 All other compensable ratings under the Diagnostic Codes related to the hands and index finger require ankylosis of individual or multiple digits.  See Codes 5216 through 5227.  
b.  Analysis 

In March 2004, the RO assigned a non-compensable evaluation for the Veteran's left index finger disability, under 38 C.F.R. § 4.71, Diagnostic Code 5199-5153, effective October 20, 2003.  The Veteran filed a September 2014 claim seeking an increased evaluation for his service-connected left index finger disability.  

The Veteran was provided with a March 2015 VA examination.  The examiner noted the Veteran was right hand dominant.  The examiner noted a diagnosis of deformity of the left index finger.  The Veteran denied problems with his finger.  The Veteran reported his finger wound callused over and is now numb with no pain.  The Veteran denied flare-ups and functional loss.  The examiner found the Veteran's finger range of motion was normal with no pain on movement.  The Veteran experienced no additional range of motion loss following the repetitive use test.  The examiner stated she could not state whether pain, weakness, fatigability, or in-coordination significantly limited functional ability over time because she was not viewing the Veteran in those circumstances.  The Veteran presented with no muscle atrophy and he had normal muscle strength.  The examiner found the Veteran had no ankylosis and that his left finger disability caused no functional impact.

The Board finds that the preponderance of the is against finding that the Veteran's service-connected left index finger disability warrants a compensable disability rating. 

The evidence of record, specifically an August 2004 VA examination indicated that the Veteran's left index finger disability was manifested by an amputation of his fingertip.  The evidence of record does not suggest the Veteran's amputation had increased in size since then.  Therefore, the amputation is not without metacarpal resection, at proximal interphalangeal joint or proximal thereto or through long phalanx or at distal joint and therefore does not meet the criteria for a compensable rating under Code 5153. 

The Board acknowledges that the March 2015 VA examiner stated she could not state whether pain, weakness, fatigability, or in-coordination significantly limited functional ability over time because she was not viewing the Veteran in those circumstances.  However, during the March 2015 examination the Veteran specifically noted he did not have pain or flare-ups.  Moreover the Veteran did not present with pain following range of motion and repetitive use testing.  Therefore, the Board finds that the Veteran was not experiencing pain in regard to his left finger disability.  

In sum, the Board finds that a compensable rating for the Veteran's service-connected left index finger disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  

V.  PTSD

a.  Legal Criteria 

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126. 

The Veteran's PTSD is evaluated under Diagnostic Code 9411.  The General Rating Formula for Mental Disorders (General Rating Formula) provides that a 30 percent evaluation for PTSD is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). General Rating Formula.

 A 50 percent evaluation for PTSD is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.

 A 70 percent evaluation for PTSD is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent evaluation for PTSD is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  All ratings in the General Rating Formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id. at 117. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Without those factors, however, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  See also Sellers v. Principi, 372 F.3d 1318   (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207   (1994). 

GAF scores range from 1 to 100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

b.  Prior to September 10, 2014

In the February 2014 rating action on appeal, the RO granted service connection and assigned a 10 percent rating for PTSD, effective from August 26, 2005.  

The Veteran was continuously receiving VA treatment for his service-connected PTSD.  A February 2005 VA mental health assessment was obtained.  The treatment provider noted the Veteran was retired and doing financially okay.  The Veteran was noted to be dressed casually and presented with appropriate hygiene.  The VA treatment provider noted the Veteran was depressed but fully able to engage.  The Veteran presented with a thought process that was goal oriented and linear.  The treatment provider noted no psychotic thought content was noted or reported, however, the Veteran's insight and judgment was noted to be poor.  The treatment provider diagnosed the Veteran with PTSD and assigned a GAF score of 50.  

A January 2006 VA treatment record noted an assigned GAF score of 57 and that the Veteran relapsed as to his sobriety.  A March 2006 VA treatment record noted the Veteran had been assigned a GAF score of 45.  An April 2006 VA treatment record noted the Veteran reported some sleep disturbance and that he did not recall his dreams but would wake up wide awake and hypervigilant.  An additional April 2006 VA treatment record noted the Veteran had some daytime anxiety and that he was most bothered by his lack of sleep and poor quality sleep.  The treatment provider noted the Veteran was not experiencing suicidal or homicidal ideation.  

A May 2006 VA treatment record noted the Veteran reported his sleep had improved to four to five hours per night and that his mood was stable.  The Veteran reported that he felt that he was benefiting from the group therapy.  A June 2006 VA treatment record noted the Veteran had increased anxiety preparing for an upcoming group therapy presentation on his trauma history.  The Veteran reported an otherwise conditioned stable mood with no suicidal ideation and continued sobriety.  A July 2006 treatment record indicated the Veteran reported he had not had that much of a problem with his depression.  The treatment provider noted the Veteran expressed no suicidal or homicidal ideation, and then noted the Veteran's PTSD was chronic and severe.  An August 2006 VA treatment record noted the Veteran had a GAF score of 48.

A September 2006 treatment record noted the Veteran had just returned from a three week vacation looking at retirement options and visiting family members.  The Veteran denied difficulty with PTSD during the trip with the exception of one night at a noisy motel because it triggered some anxiety and caused him to feel like he was back in combat.  The Veteran reported his discussions with relatives went well.  The treatment provider assigned a GAF score of 46.  An October 2006 record noted the Veteran had been feeling good since he returned from vacation and reported an improved sleep pattern on new medications.  The Veteran presented with good hygiene, normal speech.  The Veteran's thought process and content was noted to be intact with context focused on mood symptoms primarily.  The Veteran's mood was noted to be congruent and anxious.  The Veteran denied experiencing suicidal or homicidal ideation.  The Veteran reported he continued to benefit from treatment.  The treatment provider assigned a GAF score of 48.  

The Veteran's VA treatment provider provided an October 2006 letter which noted the Veteran had a long history of anger management and physical and emotional problems which made it unlikely that he will ever be able to sustain employment.  The treatment provider noted the Veteran had a GAF score of 48.  

A February 2007 VA treatment record noted the Veteran stated his medication had helped with depressive symptoms and sleep.  The Veteran presented with non-pressured speech, his mood was slightly anxious, his affect was mildly blunted, his thought processes were linear, and his cognition was intact.  The Veteran denied audiological or visual hallucinations or delusions.  The Veteran denied suicidal or homicidal ideation and his insight and judgment were noted as fair.  A May 2007 treatment record noted the Veteran was isolated, had difficulty with sleep, and was highly anxious in the daytime.  The Veteran presented with non-pressured speech, subdued mood, and blunted affect.  The Veteran's thought processes were noted to be linear, his cognition was intact and he denied auditory or visual hallucinations or delusions.  The Veteran reported he was without suicidal or homicidal ideation.  The treatment provider found the Veteran's insight and judgment was fair.   

A June 2007 VA treatment record noted the Veteran was casually and neatly dressed.  The Veteran was noted to have a depressed mood and teared up several times during his interview.  His thought process was noted to be linear, logical, and with no evidence of psychosis.  The Veteran expressed no suicidal or homicidal ideation and the treatment provider assigned a GAF score of 50. 

Additional June 2007 VA treatment records noted the Veteran could have a short temper with his grandchildren.  Additionally, the Veteran reported over his lifetime he had significant periods where he experienced serious problems getting along with his father and his co-workers, but no conflicts with family or other people.  The Veteran reported he experienced serious anxiety or tension over the past 30 days and in his lifetime.  He also reported having hallucinations during his lifetime, trouble understanding, concentrating or remembering over the past 30 day and during his lifetime, and trouble controlling violent behavior over the past 30 days and in his lifetime.  

A December 2007 VA treatment record noted the Veteran had seen a lot of improvement in his willingness to leave the house and socialize and go to stores with his wife.  The Veteran reported he had two neighbors who he was social with and another Veteran whom he was social with.  The treatment provider noted the Veteran was currently stable and remaining active in his self-care.  The Veteran reported he never had little interest or pleasure in doing things, trouble concentrating, or speaking or moving too slowly or too fast.  The Veteran also reported having no thoughts that he would be better off dead or hurting himself in some way.  He noted several days he felt down, depressed, or hopeless, trouble and had trouble falling asleep or staying asleep nearly every day.  The Veteran reported more than half the days he felt tired or had little energy.  The Veteran reported poor appetite or overeating nearly every day and feeling bad about himself several days.  

A January 2009 VA treatment record included a depression screen.  The Veteran reported not at all having little interest or pleasure in doing this, feeling down, depressed, or hopeless.  A July 2009 VA treatment record noted the Veteran reported his condition was stable and unchanged since his last visit.  The Veteran reported his hobby was fishing and he was able to enjoy this.  The Veteran reported intrusive thoughts and unwanted recollections which occurred several times a month and depression more often than not.  The Veteran reported his depression was manageable as long as he avoids stressful situations.  The treatment provider noted the Veteran had linear thought process with no delusions or hallucinations.  The Veteran denied suicidal and homicidal ideation.  The Veteran reported his mood fluctuated between mild and moderate depression and that he was more often mildly depressed than severely depressed.  However, the Veteran noted his anxiety and irritability had lessened.  The treatment provider assigned a GAF score of 48.  An August 2009 VA Treatment record noted the Veteran was followed by the PTSD clinic and was stable.

An October 2009 treatment record noted the Veteran's depression was mild, stable, and that he was euthymic more often than depressed.  The treatment provider found the Veteran's PTSD had improved and that his thought process was linear with no suicidal or homicidal ideation and no psychosis.  The treatment provider noted the Veteran has had recurrent re-experiencing but that its frequency had decreased to only a few times a month.  The treatment provider assigned a GAF score of 53.  

A February 2010 VA treatment record included a depression screen.  The Veteran reported over the past two weeks he never had little interest or pleasure in doing this, feeling down, depressed, or hopeless, trouble falling or staying asleep, or sleeping too much, feeling tired or having little energy, poor appetite or overeating, feeling bad about himself or that he is a failure or have let himself or his family down.  Additionally the Veteran reported never moving or speaking so slowly that other people have noticed, or the opposite being so fidgety or restless that he has been moving around a lot more as usual, trouble concentrating on things such as reading the newspaper or watching tv, thought he would be better off dead or hurting himself in any way.  

A February 2010 VA treatment record noted the Veteran's PTSD was stable.  A March 2010 VA treatment record noted the Veteran's PTSD symptoms had improved over the years and consisted mainly of insomnia and hypervigilance.  The Veteran denied nightmares or intrusive recollections being a problem.  The treatment provider assigned a GAF score of 52.  A June 2010 treatment record noted the Veteran's mood was not depressed, he felt his PTSD was being managed well, and that he continued to have some intrusive memories but no flashbacks.  The Veteran reported he continued to have social withdrawal and hyper vigilance.  The treatment provider assigned a GAF score of 48.  

An April 2012 VA treatment record noted the Veteran denied severe anxiety or panic, personal history of manic depression, passed suicide attempts, feeling hopeless about the present or future, assaulted others within the past 12 months, thought about suicide in the past 12 months, or thinking about harming others in the past 12 months.  The Veteran endorsed a personal history of depression

The Veteran was most recently provided with a December 2013 VA examination.  The examiner noted the Veteran has alcohol abuse disorder.  The examiner noted the Veteran's symptoms of alcohol abuse included impaired control, social impairment, and failure to fulfill major responsibilities at work and home.  The examiner concluded the Veteran's alcohol use disorder was not etiologically related to his active service because he had been drinking prior to his enlistment.  The examiner found the Veteran's PTSD symptoms included sleep disturbance by nightmares, mild distress, mild avoidance discussing combat experiences, reduced trust in authority, mild hypervigilance and startle in response.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgement and thinking or mood, which was caused by his alcohol abuse and PTSD.  The Veteran reported issues with his wife which stem from his drinking.  The Veteran reported he had fewer than 5 friends.  The Veteran reported his hobbies included camping, hunting, but that he could not participate in them much anymore because his eyesight was poor.  The Veteran reported he can do all the activities of daily living except for grocery shopping because he does not like crowds.  The Veteran reported his employment history noting he was laid off of his first job then fired from subsequent jobs due to not getting along with his co-workers or drinking on the job.  The Veteran noted his last contact with a psychiatrist was in June 2010 when he was prescribed bupropion through his primary care physician and said it continued to be helpful no other psychiatric care.  The VA examiner used PAS screen and the Miller Forensic Assessment of Symptoms Test and found the Veteran was likely exaggerating his symptoms as the tests suggested high statistical probability of symptom exaggeration. 

The Board finds the December 2013 VA examination inadequate to the extent that the examiner found that the Veteran's alcohol abuse disorder was not etiologically related to the Veteran's service-connected PTSD.  The RO has since found in its February 2016 rating decision that the Veteran's PTSD and alcohol abuse disorder are etiologically related.  The December 2013 VA examiner did not take this into account when providing his opinion.  Thus, while the examiner found the Veteran to be not credible in his reporting of symptoms it is unclear if the examiner's opinion on this matter would be changed by the finding that the Veteran's PTSD encompassed his alcohol abuse disorder.  Thus, viewing the examination in the light most favorable to the Veteran the Board will consider the Veteran's symptoms noted by the VA examiner for both his alcohol abuse disorder and his PTSD.  

As noted by the treatment records above for the period prior to September 10, 2014 the Veteran's PTSD has been manifested by increased periods of anxiety and depression with some social isolation, including difficulty getting along with his father and coworkers and having fewer than five friends.  The Veteran also continually reported difficulty sleeping.  Therefore, the Board finds the Veteran's symptoms more closely approximates a 50 percent evaluation as indicated by his occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.  

However, at no time during the period prior to September 10, 2014, was the Veteran's PTSD shown to be manifested by occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Throughout the appeal period, the Veteran has exhibited good hygiene, normal speech and thought content, and while he noted he had fewer than five friends he was still noted to be friends with two neighbors and a fellow Veteran.  Additionally, the Veteran repeatedly denied suicidal ideation was noted to be able to functional independently and handle his own financial affairs.  Therefore, the Board finds that an even higher evaluation of 70 percent is not warranted for the period prior to September 10, 2014.  

The Board acknowledges a June 2007 VA treatment record noted the Veteran reported hallucinations during his lifetime.  However, it is unclear if these hallucinations took place during the period on appeal.  Moreover, at no other point during the period on appeal did the Veteran report hallucinations, in fact he specifically denied auditory and visual hallucinations repeatedly.  See February 2007, May 2007, and July 2009 VA treatment records.  Therefore, the Board finds that the Veteran's one time reporting of hallucinations occurring at some point during the entirety of his lifetime does not more closely approximate the "persistent delusions or hallucinations" as noted by a 100 percent rating.  

Moreover, the Board notes the Veteran's lowest GAF score during this period prior to September 10, 2014 was 45 in March 2006 which is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  However, the Veteran's scores during the period on appeal were also 48 in September 2006, 48 in February 2007, and 53 in October 2009.  Taking all of the above scores in to consideration the Board finds these scores considered within the context of the VA treatment records indicates the Veteran's PTSD more closely approximates a 50 percent rating with occupational and social impairment with reduced reliability and productivity rather than a 70 percent rating with occupational and social impairment with deficient in most areas such as work, school, and family relations.  

The Board notes the Veteran submitted a September 2014 private opinion.  Dr. E.M. concluded that the Veteran presented with occupational and social impairment with deficiencies in most areas and therefore should be evaluated at 70 percent disabling.  The Board finds this opinion inadequate for the period prior to September 10, 2014; the examiner noted the October 2006 letter from the Veteran's VA therapist indicated he had an impaired ability to interact effectively with other people especially in work settings.  However, Dr. E.M. but did not address any of the repeated findings that the Veteran's PTSD was stable, that he did not express suicidal ideation, that he had some friends, and was able to care for himself.  As such the Board finds the September 2014 private opinion provider did not provide an adequate rationale that discusses the totality of the evidence for the period prior to September 10, 2014.  

Additionally, the Board also acknowledges that the appellant's attorney submitted an April 2017 statement indicating the Veteran was entitled to a 70 percent evaluation prior to September 10, 2014, because Dr. E.M. stated the Veteran's symptoms which warranted a 70 percent evaluation were present since November 1996.  The Board notes Dr. E.M. specifically stated, "Based upon the above evaluation data and Rating Criteria in effect from November 1996 to the present date, it is more likely that not that [the Veteran] is best described at the 70% level..." Indicating that Dr. E.M. was referring to the rating criteria being effect from November 1996 rather than the Veteran's symptoms being present since November 1996.  The Board finds the opinion does not otherwise support an initial rating of 70 percent prior to September 10, 2014.  

In summary, it is shown that prior to September 10, 2014 the Veteran's PTSD was manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.  It has not been shown that prior to September 10, 2014 the Veteran's PTSD had been manifested by symptoms productive of deficiencies in most areas (or approximating such level of severity) nor has he demonstrated other symptoms of similar severity, frequency and duration. 

c.  After September 10, 2014

As noted above the Veteran submitted a September 2014 private psychological report.  The private examiner noted the Veteran was frequently terminated from employment due to his PTSD with alcohol abuse disorder.  The private examiner assigned a GAF score of 41 and diagnosed the Veteran with chronic PTSD which he concluded should be rated as 70 percent disabling.  

April 2015 VA treatment records noted the Veteran had longstanding PTSD which was treated with burproprion.  The treatment provider found the Veteran was oriented to person, place, time, and situation.  The Veteran was also noted to not have decreased consciousness or orientation or poorly articulated speech.  The Veteran denied memory loss, speech deficit, an acute change in mental status, difficulty focusing attention, disorganized thinking, and normal consciousness.  The Veteran denied anxiety, depression, emotional issues, PTSD, concerns, worries, or thoughts of suicide.  In a July 2015 treatment record the Veteran again denied anxiety, depression, emotional issues, PTSD, concerns, worries, or thoughts of suicide.

Additionally, the Veteran was provided with a February 2015 PTSD VA examination which noted the Veteran's symptoms does not interfere with productivity or reliability in the workplace.  The examiner found the Veteran was capable of maintaining professional workplace relationships and that he was not prone to behavioral extremes due to PTSD.  The examiner noted the Veteran was capable of following instructions and directions and no significant impairments were indicated due to PTSD.  The examiner found the Veteran was capable of completing basic self-care.

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment does not more closely approximate the criteria for a 100 percent rating.  38 C.F.R. § 4.7.

When considering the Veteran's symptoms in total, the Board finds that they do not result in total occupational and social impairment.  In this regard, the Board finds the February 2015 VA examiner and Stepper 2014 private examiner's opinion to be particularly probative for the time period following September 10, 2014, as their final assessment took into account the examination of the Veteran, his reported symptoms, and his past medical history.  Overall, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 70 percent disability rating.

As discussed in detail above, the evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  He has been shown to maintain his personal hygiene.  He has denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of caring for himself. Additionally, the September 2014 private examiner specifically stated the Veteran's PTSD and alcohol abuse symptoms resulted in occupational and social impairment with deficiencies in most areas which most closely approximated a 70 percent evaluation.   

Moreover, the record reflects the Veteran did not have memory impairment or disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  In sum, the Board finds that the severity of the Veteran's PTSD symptoms do not more closely reflect total occupational and social impairment warranting a 100 percent disability rating.

Considering the applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's psychiatric disability warrants a 70 percent disability rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  As discussed above, there is a higher rating available under the Code, but the Veteran's disability does not reflect such manifestations.

In sum, the Board finds that a rating for the period after September 10, 2014 in excess of 70 percent for PTSD is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

VI.  TDIU 

a.  Legal Criteria 

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability rated at 60 percent or more; or as a result of two or more service connected disabilities, provided at least one disability is rated at 40 percent or more, and there are additional service connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a).  However, 38 C.F.R. § 4.16 (b) provides that it is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.

b.  Analysis 

In February 2016 the RO granted TDIU effective September 10, 2014, the date of the private evaluation noting the Veteran was entitled to TDIU.  However, the Board finds the Veteran is entitled to TDIU effective August 26, 2005, the date of his claim, and therefore his grant of TDIU should be backdated.  

The evidence of the record supports a finding that the Veteran has been unable since March 2004 to sustain substantial gainful employment due to his service-connected PTSD with alcohol abuse disorder.  

In a June 2004 VA Treatment record it was noted worked full time in the past 3 years but in the past 30 days was collecting unemployment.  The Veteran submitted an October 2006 letter from his VA treatment provider which found that considering the Veteran's anger management, physical, and emotional problems make it unlikely he will ever be able to sustain employment. 

To the extent that the October 2006 letter from the Veteran's VA treatment provider indicates the Veteran's physical problems contribute to his inability to maintain gainful employment the Board notes the Veteran is also service-connected for right shoulder, left hip, and left index finger, disabilities, which a March 2015 VA examiner stated would impact his ability to perform physical labor.  The Board notes the Veteran's work history is primarily comprised of work as a mechanic which requires physical labor.  Therefore, the Board finds the inclusion of physical problems in the October 2006 statement does not preclude the Veteran from being entitled to TDIU, because his physical problems are also service-connected.  

The Veteran also submitted lay evidence in support of his claim when he consistently reported he did not get along with his co-workers and was fired from several jobs due to drinking on the job or disagreements with co-workers.  Thus indicating his PTSD which manifested with social impairment and alcohol abuse caused his termination from several jobs.  

The evidence of record indicates the Veteran was last employed in March 2004.  The Veteran submitted an October 2014 Application for Increased Compensation Based on Unemployability form indicating he last worked full time in 2004 for FMH.  In April 2015 FMH supplied a Request for Employment Information form indicating the Veteran last worked for them in March 2004 when he was "discharged."  

The Board acknowledges the appellant's attorney's April 2017 statement that Dr. E.M. found that the Veteran was entitled to TDIU dated back to November 1996, but as noted above, the Board finds this was a misrepresentation of Dr. E.M.'s statement.  Moreover, the employment history provided by the Veteran indicates employment from 1999 to 2004, indicating a grant of TDIU back to November 1996 would not be appropriate.  

While the Veteran first became unemployed in March 2004 the Board finds TDIU should be granted effective August 26, 2005.  The effective date of an evaluation will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  The Veteran submitted his claim for service connection for PTSD in August 2005, this claim created the Veteran's current increased rating claim for service connection, and therefore his current claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran's date of claim is later than the date entitlement arose, that is his effective date.  

Therefore, the Board concludes that TDIU is warranted from August 26, 2005 under the circumstances of this case.  The totality of the evidence indicates the Veteran was precluded from substantial gainful employment due to his service-connected disabilities. 

VII. Other Considerations

The Board notes neither the Veteran, the appellant, nor her attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).
\
ORDER

Entitlement to an evaluation in excess of 30 percent disabling for a service-connected right shoulder disability is denied.  

Entitlement to an evaluation in excess of 10 percent disabling for a service-connected left hip disability is denied.  

Entitlement to a compensable evaluation for a left index finger disability is denied.  

Entitlement to an evaluation of 50 percent prior to September 10, 2014 for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 70 percent for the period after September 10, 2014 for service-connected PTSD is denied.   

Entitlement to a total disability rating based on individual unemployability effective August 26, 2005, is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


